931 So. 2d 1254 (2006)
STATE of Louisiana
v.
S.D.G.
No. 06-175.
Court of Appeal of Louisiana, Third Circuit.
May 31, 2006.
James C. Downs, District Attorney, Alexandria, LA, for Appellee, State of Louisiana.
Edward Kelly Bauman, Louisiana Appellate Project, Lake Charles, LA, for Defendant/Appellant, S.D.G.
Court composed of ULYSSES GENE THIBODEAUX, Chief Judge, MARC T. AMY, and MICHAEL G. SULLIVAN, Judges.
AMY, Judge.
For disposition of this consolidated matter, see State of Louisiana v. S.D.G., 06-174 (La.App. 3 Cir. 5/31/06), 931 So. 2d 1244, 2006 WL 1476025.
*1255 CONVICTIONS AFFIRMED; SENTENCES AFFIRMED AS AMENDED. REMANDED WITH INSTRUCTIONS.